DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 22 June 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-6, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree (US 3,865,299; “Crabtree”) in view of Speer et al. (US 2009/0012210; “Speer”) (newly cited) and Silbiger (US 6,284,838; “Silbiger”). Oxford English Dictionary (https://www.oed.com/view/Entry/191357?rskey=zeenC8&result=1#eid; “OED”) is relied upon as an evidentiary reference for claims 4 and 5.
Regarding claims 1, 3, and 25, Crabtree teaches a molded egg carton (i.e., a packaging unit) having a bottom and egg pockets for fragile articles such as eggs (col. 1, lines 4-8, 65-68, col. 2, lines 1-3, Fig. 4), which reads on the limitations of a packaging unit for products like eggs, comprising a bottom part provided with compartments for individual products recited in claims 1 and 25. The carton is made from molded paper pulp (col. 2, lines 32-38), which reads on the limitations of the packaging unit is made from molded pulp recited in claims 1 and 25.

    PNG
    media_image1.png
    306
    398
    media_image1.png
    Greyscale

Figure 4 of Crabtree illustrating the disclosed egg carton

Crabtree is silent regarding the pulp comprises at least 5 wt.% (at least 92.5 wt.% as required by claim 3, and at least 50 wt.% as required by claim 25) of non-wood lignocellulosic biomass (i.e., LCB) having a protein content below 4 dry wt.% (below 2 dry wt.% as required by claim 25) of the biomass.
Silbiger discloses a biodegradable composition, which contains lignin and/or a lignin-containing material and a protein useful for the production of biodegradable shaped articles, wherein the lignin is a biodegradable raw material such as straw (col. 1, lines 4-18, col. 2, lines 30-34). The proteins, lignins and lignin containing materials are well compatible, and adhere well with each other chemically or physically when used, yielding good products which may be inter alia, cups, holding devices, bottles, or packaging materials like sheets (col. 9, lines 31-43).
Crabtree and Silbiger are both directed towards shaped packaging materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton of Crabtree by utilizing a biodegradable composition comprising 99.95:0.05 to 40:60 weight ratio of lignin and protein as taught by Silbiger motivated by the expectation of forming a packaging having high stability against humidity so that the physical properties remain stable within a large humidity range.
As such, the carton of Crabtree in view of Silbiger comprises a biodegradable composition comprising a weight ratio of lignin to protein of 99.95:0.05 to 40:60, which overlaps, and therefore renders obvious, the limitations of the non-wood LCB having molded pulp comprises at least 5 wt.%  (50 wt.% and 92.5 wt. %) of non-wood LCB, and a protein content below 4 dry wt.% (2 dry wt.%) of the biomass recited in claims 1, 3, and 25. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.

Crabtree in view of Silbiger is silent regarding the pulp comprising fibers having a length between about 1.5 and smaller than 2 cm, and a width between 0.1 and 2 mm.
Speer discloses a biodegradable composition used for making package articles used for food ([0014, 0020]). The biodegradable composition comprises biodegradable fibers such as non-woody fiber (e.g., bagasse, bamboo, and straw), wherein long fibers 4 to 25 mm with an aspect ratio of about 40:1 to help prevent defects from forming in the batter as it expands in the mold ([0035-0036, 0038-0040]).
Crabtree in view of Silbiger, and Speer are both directed towards biodegradable compositions used in food packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biodegradable composition of Crabtree in view of Silbiger by utilizing long fibers having a length of 4 to 25 mm (0.4 to 2.5 cm) with an aspect ratio of about 40:1 as taught by Speer motivated by the expectation of preventing defects from forming in the batter as it expands when molded ([0038]). 
As such, the biodegradable composition of Crabtree in view of Silbiger and Speer comprise fibers having a length of 4 to 25 mm and an aspect ratio of about 40:1 (i.e., width is 4/40 to 25/40 = 0.1 to 0.625 mm), which overlaps, and therefore renders obvious, the limitation of the non-wood LCB comprises fibers having a length between about 1.5 and smaller than 2 cm and a width between 0.1 and 2 mm recited in claims 1 and 25. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claims 4 and 5, Silbiger teaches that the lignin is a biodegradable raw material such as straw (col. 1, lines 4-18). As defined by the OED, straw is the stems or stalks of certain cereals, chiefly wheat, barley, oats, and rye. (see https://www.oed.com/view/Entry/191357?rskey=zeenC8&result=1#eid). As such, the 

Regarding claim 6, Crabtree teaches that the bottom of the carton comprises an inverted V-shaped rib structure (20) in the front surface of the bottom part (col. 2, lines 40-42, Fig. 2), which reads on the limitations of one or more reinforcement element configured to increase stability of the packaging unit, wherein the reinforcement elements comprise a number of ribs extending over at least a front surface of the bottom part recited in claim 6. 

    PNG
    media_image2.png
    325
    974
    media_image2.png
    Greyscale

Figure 2 of Crabtree illustrating the disclosed egg carton

Regarding claim 8, Crabtree teaches that the carton comprises a cover that is secured to the bottom when closed (col. 2, lines 52-61). The cover also comprises bridging means (36) on the locking flaps (30) (i.e., positioned on the front surface of the cover) (col. 2, lines 61-65, Figs. 1 and 2). It is noted that the bridging means (36) (i.e., a groove) is a groove and is utilized to reinforce the locking means of the carton. As such, the carton of Crabtree in view of Silbiger and Speer comprises a cover with a bridging means on the locking flaps, which reads on the limitations of a cover part configured for engaging the bottom part, wherein the cover parts comprise reinforcement elements to increase stability of the packaging unit and the .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Silbiger and Speer as applied to claim 1 above, and further in view of Weder (US 2001/0042698; “Weder”).
Regarding claims 10 and 11, as described above, Crabtree in view of Silbiger and Speer teaches an egg carton that reads on the limitations recited in claim 1. Crabtree further teaches that the carton helps prevent damage to the eggs (col. 4, lines 24-30).
Crabtree in view of Silbiger and Speer is silent regarding the egg carton having fibers that protrude from the surface that can be distinguished by sight and/or touch. 
Weder discloses a natural grass tuft liner utilized for a container that provides cushioning support ([0003, 0007-0008]). The liner is disposed in a container opening to receive objects such as candies or Easter eggs ([0019]). The grass is produced from a variety of materials such as paper or the like ([0042], Fig. 1).

    PNG
    media_image3.png
    747
    697
    media_image3.png
    Greyscale

Figure 1 of Weder illustrating the disclosed container with cushioning support
Crabtree in view of Silbiger and Speer, and Weder are both directed towards containers for protecting eggs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the carton of Crabtree in view of Silbiger and Speer by having a tuft cushioning support that protrudes from the surface of the carton made from paper (i.e., pulp fiber) as taught by Weder motivated by the expectation of protecting the eggs from damage. 
It is noted that the tuft cushioning support is visible and touchable. Additionally, the tuft can be made from materials such as paper (i.e., pulp). Moreover, molded fibers would provide some degree of cushioning effect. As such, the biodegradable composition of Crabtree in view of Silbiger, Speer, and Weder forms a tuft cushioning support which, reads on the limitations of at least some of the non-wood LCB fibers protrude from a surface of the packaging unit to such an extent that separate visible non-wood LCB fibers can be distinguished by sight and/or touch, and wherein the protruding fibers are arranged to provide a cushioning effect for products placed in the compartments recited in claims 10 and 11.  


Claims 1, 3-6, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Speer and Holtzapple et al. (US 2004/0171136; “Holtzapple”). Housmans et al. (US 2011/0165411; “Housmans”) is relied upon as an evidentiary reference for claims 4 and 5.
Regarding claims 1, 3, and 25, Crabtree teaches a molded egg carton (i.e. a packaging unit) having a bottom and egg pockets for fragile articles such as eggs (col. 1, lines 4-8, 65-68, col. 2, lines 1-3, Fig. 4), which reads on the limitations of a packaging unit for products like 

Crabtree is silent regarding the pulp comprises at least 5 wt.% (at least 92.5 wt.% as required by claim 3, and at least 50 wt.% as required by claim 25) of non-wood lignocellulosic biomass (i.e., LCB) having a protein content below 4 dry wt.% (below 2 dry wt.% as required by claim 25) of the biomass.
Holtzapple discloses a biomass process to produce pulp for making paper or cardboard that is very inexpensive ([0005-0007, 0075-0077]). The process substantially remove lignin from lignocellulosic biomass, thereby enhancing enzymatic digestibility or qualities for making pulp ([0007]). The process is for any sort of biomass ([0079]). The process reduced the total protein content to 0.30 % ([0208-0210]).
Crabtree and Holtzapple are both directed towards pulp for making paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton of Crabtree by utilizing a biomass process with a resulting biomass containing a protein content of 0.30 wt.% as taught by Holtzapple motivated by the expectation of a biomass with enhanced enzymatic digestibility or qualities for making pulp and is inexpensive.
As such, the carton of Crabtree in view of Holtzapple comprises a biodegradable composition having a protein content of 0.30 wt.%, which reads on the limitations of the non-wood LCB having a protein content below 4 dry wt.% (below 2 dry wt.%) of the biomass recited in claims 1 and 25. The carton comprises only the biodegradable composition, which reads on 
Crabtree in view of Holtzapple is silent regarding the pulp comprising fibers having a length between about 1.5 and smaller than 2 cm, and a width between 0.1 and 2 mm.
Speer discloses a biodegradable composition used for making package articles used for food ([0014, 0020]). The biodegradable composition comprises biodegradable fibers such as non-woody fiber (e.g., bagasse, bamboo, and straw), wherein long fibers 4 to 25 mm with an aspect ratio of about 40:1 help prevent defects from forming in the batter as it expands in the mold ([0035-0036, 0038-0040]).
Crabtree in view of Holtzapple, and Speer are both directed towards biodegradable fibers used in food packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biodegradable composition of Crabtree in view of Silbiger by utilizing long fibers having a length of 4 to 25 mm (0.4 to 2.5 cm) with an aspect ratio of about 40:1 as taught by Speer motivated by the expectation of preventing defects from forming in the batter as it expands when molded ([0038]).
As such, the biodegradable composition of Crabtree in view of Holtzapple and Speer comprises fibers having a length of 4 to 25 mm and an aspect ratio of about 40:1 (i.e., width is 4/40 to 25/40 = 0.1 to 0.625 mm), which overlaps, and therefore renders obvious, the limitation of the non-wood LCB comprises fibers having a length between about 1.5 and smaller than 2 cm and a width between 0.1 and 2 mm recited in claims 1 and 25. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claims 4 and 5, Holtzapple teaches that the biomass is corn stover ([0209-0208]). Housmans provides evidence that the order Poaceae includes, inter alia, food grains or cereal crops (see Housmans [0027-0028]). As such, the biodegradable composition of Crabtree in view of Holtzapple and Speer comprises plant materials such as corn stover, which reads on the limitation of the non-wood LCB originating from plats of the Family of Poaceae recited in claims 4 and 5.

Regarding claim 6, Crabtree teaches that the bottom of the carton comprises an inverted V-shaped rib structure (20) in the front surface of the bottom part (col. 2, lines 40-42, Fig. 2), which reads on the limitations of one or more reinforcement element configured to increase stability of the packaging unit, wherein the reinforcement elements comprise a number of ribs extending over at least a front surface of the bottom part recited in claim 6. 

Regarding claim 8, Crabtree teaches that the carton comprises a cover that is secured to the bottom when closed (col. 2, lines 52-61). The cover also comprises bridging means (36) on the locking flaps (30) (i.e., positioned on the front surface of the cover) (col. 2, lines 61-65, Figs. 1 and 2). It is noted that the bridging means (36) (i.e..
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Holtzapple and Speer as applied to claim 1 above, and further in view of Weder.
Regarding claims 10 and 11, as described above, Crabtree in view of Holtzapple and Speer teaches a carton that reads on the limitations recited in claim 1. Crabtree further teaches that the carton helps prevent damage to the eggs (col. 4, lines 24-30).
Crabtree in view of Holtzapple and Speer is silent regarding the egg carton having fibers that protrude from the surface that can be distinguished by sight and/or touch.
Weder discloses a natural grass tuft liner utilized for a container that provides cushioning support ([0003, 0007-0008]). The liner is disposed in a container opening to receive objects such as candies or Easter eggs ([0019]). The grass is produced from a variety of materials such as paper or the like ([0042], Fig. 1).
Crabtree in view of Holtzapple and Speer, and Weder are both directed towards containers for protecting eggs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the carton of Crabtree in view of Holtzapple and Speer by having a tuft cushioning support that protrudes from the surface of the carton made from paper (i.e., pulp fiber) as taught by Weder motivated by the expectation of protecting the eggs from damage. 
It is noted that the tuft cushioning support is visible and touchable. Additionally, the tuft can be made from materials such as paper (i.e., pulp). Moreover, molded fibers would provide some degree of cushioning effect. As such, the biodegradable composition of Crabtree in view of Holtzapple, Speer, and Weder forms a tuft cushioning support, which reads on the limitations of at least some of the non-wood LCB fibers protrude from a surface of the packaging unit to such . 
                                            
Response to Arguments
Claim Rejections under 35 U.S.C. 112 (b)
Applicant’s arguments, see pages 6 and 7 of the remarks, filed 21 September 2020, with respect to the rejections of claims 10 and 11 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112(b) set forth in the Office Action mailed 22 June 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Crabtree (US 3,865,299) in view of Bowden et al. (US 2003/0216492) and Silbiger (US 6,284,838) or Holtzapple et al. (US 2004/0171136), and further in view of Weder (US 2001/0042698) with Oxford English Dictionary (https://www.oed.com/view/Entry/191357?rskey=zeenC8&result=1#eid; “OED”) or Housmans (US 2011/0165411) as evidence.
Due to the claim amendments, Applicant’s arguments, see pages 7-9 of the remarks, with respect to claims 1 and 25 have been considered, but upon further search and consideration a new grounds of rejection has been set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782